UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATIONAL FIRE PROTECTION
 ASSOCIATION, INC.,

                              Plaintiff,
                                                    18 Civ. 6029 (KPF)
                       -v.-
                                                         ORDER
 DOES 1-200, et al.,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      On November 20, 2019, the Court held a teleconference with counsel for

Plaintiff National Fire Protection Association, Inc. and counsel for Defendants

Arun Anand, Amish Gupta, Rikshit Sahni, Danielle’s Marketing Inc., DAP

Management LLC, and Joseph Pane, regarding a discovery dispute between

Plaintiff and Defendants Anand, Gupta, and Sahni. The Court issued an order

directing Plaintiff and Defendants Anand, Gupta, and Sahni to either complete

depositions or inform the Court of their intention to enter settlement

discussions by December 16, 2019. In light of the extended discovery date,

and the parties continued consideration of a potential settlement, the status

conference currently scheduled for December 5, 2019 is hereby ADJOURNED

sine die.

SO ORDERED.

Dated:       November 20, 2019
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
